Citation Nr: 0841229	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
lumbar spine

2.  Entitlement to an evaluation in excess of 50 percent for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had verified active service from August 1980 to 
February 1987, as well as additional service in the Army 
National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in San Juan, 
Puerto Rico, which denied service connection for a disorder 
of the lumbar spine, determining that new and material 
evidence had not been presented to reopen the claim.  This 
matter also comes before the Board from a June 2005 rating 
action in which a 30 percent evaluation was continued for 
service-connected depressive disorder.  Following the 
issuance of that decision, a Notice of Disagreement (NOD) was 
filed in August 2005, a Statement of the Case (SOC) was 
issued in February 2006 and a substantive appeal was filed in 
May 2006.  

In a rating decision/SOC issued in February 2006, an 
increased evaluation of 50 percent was assigned for 
depressive disorder, effective from March 2005 (the date of 
the claim for increase).  Despite the grant of a 50 percent 
evaluation, it is clear that the veteran intends to pursue a 
higher evaluation for depressive disorder.  Moreover, with 
respect to increased rating claims, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, 
although not originally addressed by the Board in the July 
2007 decision, the increased rating claim for depressive 
disorder is in appellate status before the Board.

The Board notes that claims for an effective date prior to 
March 29, 2005, for the grant of a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU), and the grant of a 50 
percent evaluation for depressive disorder were addressed in 
an SOC issued in August 2006; following which an appeal was 
not perfected as to either claim.  Accordingly, the earlier 
effective date claims are not in appellate status before the 
Board.

This case was previously before the Board in July 2007, at 
which time the Board denied several service connection claims 
and reopened a service connection claim for a disorder of the 
lumbar spine, which was remanded for additional evidentiary 
development prior to adjudication of the claim on the merits.  
The development requested in that remand has been undertaken 
and the claim has returned to the Board for appellate 
consideration.   


FINDINGS OF FACT

1.  The veteran has a congenital defect of the low back, 
assessed as transitional vertebra at L5-S1, which was 
initially discovered upon review of X-ray films taken post-
service in 1987.  

2.  The veteran's congenital low back defect did not progress 
at an abnormally high rate during service or worsen as a 
result of a superimposed injury or illness sustained during 
service.

3.  Arthritis of the low back did not manifest in service or 
during the first post service year.

4.  Currently diagnosed low back disorders, which include L4-
L5 bulging disc abutting the L4 nerve root with secondary 
radiculopathy, L5-S1 discogenic disease and degenerative disc 
disease at L1-L2, were not at least as likely as not incurred 
in service and do not represent aggravation of a pre-existing 
congenital defect of the low back.   

5.  The veteran filed an increased rating claim for service-
connected depressive disorder in March 2005.

6.  Throughout the appeal period, the veteran's depressive 
disorder has been consistent with a showing of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to manifestations such as: suicidal ideation; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships; total occupational and 
social impairment is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
disorder of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).

2.  The criteria for an increased schedular evaluation to 70 
percent for service-connected depressive disorder are met for 
the entirety of the appeal period (i.e. from the date of the 
claim for increase in March 2005).  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in September 2003, February 2004 and August 
2007, the veteran was notified of the evidence not of record 
that was necessary to substantiate his service connection 
claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  To the extent that any notice was not 
timely, notice errors may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC), is sufficient to 
cure a timing defect).  Here, the notice provided in August 
2007 was followed by the subsequent adjudication of the 
service connection claim for a low back disorder in an SSOC 
dated in November 2007, curing a defect in the timing of 
notice provided following reopening of the claim.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in August 2007.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because a service connection is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the veteran under the holding in Dingess, supra.  
Additionally, the appeal was readjudicated by way of the 
November 2007 SSOC.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent 
information.  Specifically, April 2005 and August 2007 notice 
letters informed the veteran of the necessity of providing on 
his own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the respective 
disabilities and the effect that worsening has on the his 
employment and daily life.  The veteran was informed that 
should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The veteran was 
provided notice of the applicable relevant diagnostic code 
provisions in the aforestated various correspondence from VA, 
and the increased rating claim was thereafter adjudicated by 
way of a Statement of the Case issued in February 2006.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service treatment records, VA and private medical records 
have been obtained.  The veteran has also been afforded 
appropriate VA examinations, most recently in 2007, which 
included medical opinions pertinent to the adjudication of 
the service connection claim.  In sum, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandate of the VCAA.

        Factual Background

In March 1987, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
a back disability.  

The service treatment records (STRs) include a May 1980 
enlistment examination which reflects that clinical 
evaluation of the spine was normal and that the veteran 
denied having recurrent back pain.  The STRs documented 
complaints of back pain in February 1986, assessed as muscle 
strain, and in November 1986, associated with cold and sinus 
symptoms.  An examination report dated in 1985 also reflected 
that clinical evaluation of the spine was normal.  It does 
not appear that the file includes a separation examination 
report. 

Post-service records include a VA examination report dated in 
May 1987 which shows that the veteran complained of back 
muscle spasms.  X-ray films were taken of the lumbar spine 
which revealed a segmentation anomaly with the probable 
partial sacralization of L5, along with a slight narrowing of 
the L4-L5 disc.  

In a August 1987 rating action the RO denied service 
connection for a disorder of the lumbar spine reasoning that 
the veteran's lumbar disability was a 
constitutional/developmental abnormality and hence not a 
disability for VA compensation purposes.  That determination 
was not appealed.

The veteran's reserve and National Guard records reflect that 
on examinations conducted in 1990, 1993 and 1997, clinical 
evaluation of the spine was normal.  

The veteran filed to reopen his claim for a back disorder in 
May 1998.  In an August 1998 rating action, the RO denied the 
veteran's request to reopen his lumbar spine claim 
determining that new and material evidence had not been 
presented to reopen the claim.

VA clinical records dated from 1997 to 2003 include an MRI 
report dated in 1998 which revealed degenerative disc disease 
at L1-L2 and left S1 and S2 conjoint nerve roots.  A record 
dated in 2003 documents diagnoses of degenerative joint 
disease (DJD) and degenerative disc disease (DDD) of the 
lumbosacral spine with evidence of radiculopathy.  

Records from the Social Security Administration reflect that 
the veteran was determined to be disabled from November 2001, 
due to conditions including major depressive disorder, a 
disability of the cervical spine and L5 bilateral 
radiculopathy.  

The veteran filed to reopen his claim for a back disorder in 
July 2003.  In a May 2004 rating action, the RO denied the 
veteran's claim to reopen his lumbar spine claim determining 
that new and material evidence had not been presented to 
reopen it.  Pursuant to a Board decision issued in July 2007, 
the service connection claim for a disability of the lumbar 
spine was reopened.  

A VA examination was conducted in August 2007 and the claims 
folder was reviewed.  The veteran reported that his back 
problems began in 1984, reportedly  due to a combination of 
an injury to low back sustained doing exercises and as a 
result of a motor vehicle accident caused by a brake 
malfunction.  The diagnoses included: transitional vertebra 
L5-S1 and right posterolateral L4-L5 bulging disc abutting 
the L4 nerve root; DJD of the lumbar spine; bilateral L5 
radiculopathy; DDD L1-L2 without spinal canal compromise; and 
old herniated nucleous pulposus of L4-L5 and L5-S1.  

The examiner offered the following opinions:(1) transitional 
vertebra at L5-S1 is a congenital/developmental defect; (2) 
lumbago is not a disorder it is a symptom indicating the 
cause of the back pain; (3) DJD was not shown on X-ray films 
taken by VA in May 1987, and it was not at least as likely as 
not that this condition was incurred in service nor does it 
represent aggravation of a pre-existing congenital defect; 
(4) in the absence of STRs documenting a low back disorder 
and without evidence of a herniated nucleous pulposus by CT 
scan of August 1994 and MRI of April 1998 - L4-L5 bulging 
disc abutting the L4 nerve root, L5-S1 discogenic disease and 
DDD at L1-L2 are not at least as likely as not that this 
condition was incurred in service and do not represent 
aggravation of a pre-existing congenital defect; (5) 
bilateral L5 radiculopathy is secondary to L4-L5 bulging disc 
and was not at least as likely as not that this condition was 
incurred in service nor does it represent aggravation of a 
pre-existing congenital defect.  

In a statement provided by the veteran dated in September 
2007, he reported that in July 1985, he was thrown from a 
truck, which then fell on top of him.  He stated that he was 
taken to a hospital where X-rays films of the lumbar spine 
were taken which did not show anything.  The veteran reports 
that he has experienced lower backache since that time.  

Legal Analysis

	Service Connection

The veteran maintains that he developed a low back disorder 
due to injuries sustained in service in 1984 or 1985.  In the 
alternative, he maintains that a developmental/congenital low 
back defect was chronically aggravated in service resulting 
in additional low back problems.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  When there is evidence 
that a chronic disease, including primary arthritis, 
manifests to a degree of 10 percent or more within one year 
of leaving service, such disability shall be granted service 
connection on a presumptive basis.  38 C.F.R. § 3.307, 3.309 
(2008).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).

STRs are entirely negative for any evidence of a low back 
disorder noted upon enlistment in 1980, diagnosed during 
service, or as documented on a 1985 examination report.  
Acute and transitory complaints of low back pain were 
documented on two occasions in 1986, which were associated 
with assessments of muscle strain and flu/sinusitis, 
respectively.  There is no documentation of any injuries to 
the low back due to exercising or a motor vehicle accident in 
the STRs.  National Guard records reflect that on 
examinations conducted in 1990, 1993 and 1997, clinical 
evaluation of the spine was normal.  

According to the most recent VA examination report of 2007, 
the veteran has numerous currently diagnosed low back 
disorders.  As several currently diagnosed low back disorders 
are shown, the remaining question is whether or not any 
currently manifested low back disorders were incurred in or 
aggravated by the veteran's active military service, 
presumptively or otherwise.  Accordingly, the Board shall 
address all of the currently diagnosed disorders and their 
relationship to service.  

As early as 1987, a VA examination identified a condition on 
X-ray films which showed a segmentation anomaly with the 
probable partial sacralization of L5, along with a slight 
narrowing of the L4-L5 disc.  This condition was diagnosed as 
a transitional vertebra at L5-S1 upon VA examination 
conducted in 2007 and described as a congenital/developmental 
defect.  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  There are, however, certain limited 
exceptions to this rule.  Service connection may be granted 
for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service. 
VAOPGCPREC 67-90 (July 18, 1990).  Further, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted. VAOPGCPREC 82-90 (July 18, 1990).  However, none 
of these special circumstances are shown by the evidence of 
record.  The medical evidence of record does not demonstrate 
that the veteran's low back congenital defect either 
progressed at an abnormally high rate during service or 
worsened as a result of a superimposed injury or illness 
sustained during service.  Indeed, to the contrary, his STRs 
and National Guard records are entirely unremarkable for 
evidence of any back injury or abnormality of the spine as 
shown by examinations reports dated from 1980 to 1997. See 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-99 (Sept. 2, 1999).  

Upon comprehensive review of the record and evaluation of the 
veteran in 2007, a VA examiner determined that currently 
diagnosed DJD was not shown on X-ray films taken by VA in May 
1987, and opined that it was not at least as likely as not 
that this condition was incurred in service nor does it 
represent aggravation of a pre-existing congenital defect.  
The file contains no evidence that arthritis was diagnosed 
during the veteran's first post-service year or that 
currently diagnosed arthritis/DJD was in any way incurred in 
or aggravated by service.  There is no opinion of record to 
the contrary.  

The examiner also opined that currently diagnosed conditions 
identified as: L4-L5 bulging disc abutting the L4 nerve root 
with secondary radiculopathy, L5-S1 discogenic disease and 
DDD at L1-L2 were not at least as likely as not incurred in 
service and did not represent aggravation of a pre-existing 
congenital defect.  Again, there is no opinion of record to 
the contrary.  

In this case, the record fails to include any evidence in 
this case which establishes or even suggests that an 
etiological relationship exists between any currently 
diagnosed low back disorder and the veteran's period of 
active service.  A requirement for a showing of such a 
relationship has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In fact, the file 
contains an opinion provided by a VA examiner in 2007 to the 
effect that none of the currently diagnosed back disorders 
were incurred in or aggravated by service.  There is no 
contrary opinion on file.  

The Board acknowledges the veteran's statements to the effect 
that his back problems began in 1984 and or 1985 due to 
injuries reportedly sustained while exercising and due to a 
motor vehicle accident involving a military vehicle, and 
chronically continued thereafter.  In this regard, the Board 
observes that the STRs contain no indication that the veteran 
was placed on a profile in 1984 due to a low back injury.  In 
addition, the Board observes that there is no documentation 
that the veteran was involved in a motor vehicle accident in 
1985.  It is well documented that the veteran was involved in 
a motor vehicle accident in April 2000 while he was on 
inactive duty for training, resulting in multiple traumatic 
injuries, particularly to his cervical spine.  

Essentially, there is no showing of chronicity and continuity 
of low back symptomatology in this case.  Except for the 
congenital defect of the low back, it was not until the 
1990's that any other manifestations of back symptomatology 
were first shown in the medical records and ultimately these 
post-service manifestations were in no way linked to the 
veteran's active duty service.  As previously determined, the 
veteran's congenital low back defect did not progress at an 
abnormally high rate during service or worsen as a result of 
a superimposed injury or illness sustained during service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a low back disorder.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

	Increased Evaluation

The veteran contends that his service-connected depressive 
disorder warrants an evaluation in excess of the 50 percent 
evaluation currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The veteran's disability due to service-connected depressive 
disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9434.  Under the general rating formula for mental 
disorders, which became effective prior to the veteran's 
claim for service connection, a 50 percent disability 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  The 
psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), p. 32].

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61 to 70 denotes mild 
symptoms or some difficulty in social and occupational 
functioning.  A GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

The file contains reports of private medical evaluations 
conducted in May and June 2005 which reflect treatment for 
depressive disorder and appear to show that GAF scores of 30 
to 35 were assigned at those times.  

When examined by VA in June 2005, the veteran complained of 
symptoms of depression, irritability, anxiety, an inability 
to concentrate and insomia.  The history indicated that the 
veteran was being seen by VA regularly during the past year 
for treatment and was following a daily medication regimen.  
On examination, the veteran was well-oriented and 
appropriately groomed.  Thought process was coherent and 
logical.  There were no indications of delusions, 
hallucinations or suicidal ideation.  There was no indication 
of obsessional behavior of panic attacks.  Memory was intact 
and judgment and insight were described as fair.  Major 
depressive disorder, severe, was diagnosed and a GAF score of 
50 was assigned.  In an addendum offered in October 2005, the 
VA examiner added that the veteran had serious symptomatology 
and impairment in his social and occupational functioning 
which was interfering with his industrial capacity and 
ability to tolerate the stressful situation of a working 
environment and the examiner therefore felt that the veteran 
was unable to hold a job.  

Essentially, the evidence dated from 2005 reflects serious 
symptomatology, consistent with the assignment of a 70 
percent evaluation.  The Board observes that most critical to 
this determination is the veteran's level of occupational 
impairment described by the VA examiner in 2005, indicative 
of inability to establish and maintain effective work and 
social relationships.  In addition, as shown from 2005 
forward, the veteran's assigned GAF scores have ranged from 
35 to 50, indicative of serious to major impairment in social 
and occupational functioning.  Accordingly, a 70 percent 
evaluation is warranted for the entirety of the appeal 
period, beginning in March 2005.

However, the clinical evidence does not reflect that symptoms 
such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name, 
consistent with the assignment of a 100 percent evaluation, 
have been shown at any time during the appeal period.  A 
total schedular evaluation is warranted where there is total 
impairment in at least one area, such as social or industrial 
functioning.  However, there has been no clinical evidence 
presented which reflects that the veteran's depressive 
disorder renders him totally incapable of any social 
interaction or utterly unemployable, in and of itself.  The 
Board realizes that Social Security Administration (SSA) has 
found the veteran to be disabled.  However, review of the SSA 
decision shows that the disabling conditions supporting that 
determination consisted of several physical disabilities, as 
well as depressive disorder.  Moreover, the criteria utilized 
by VA and the SSA in determining entitlement to disability 
benefits are not same and VA is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).

Further, the Board notes that a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU) was granted effective from March 2005 in 
this case.  Generally, a claimant cannot concurrently have a 
100 percent schedular rating and a TDIU.  38 C.F.R. 
§ 4.16(a); VAOGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 
(1999).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  

In this case, overall, the totality of evidence reflects that 
the veteran's symptoms of service-connected depressive 
disorder have been consistent with the criteria described for 
the assignment of a 70 percent evaluation, comparable to a 
showing occupational and social impairment with deficiencies 
in most areas.  Accordingly, an increased evaluation of 70 
percent, but no higher, is granted for the entirety of the 
appeal period.  


ORDER

Service connection for a disorder of the lumbar spine is 
denied.

An increased evaluation for service-connected depressive 
disorder from 50 percent to 70 percent, but not higher, is 
granted for the entirety of the appeal period, subject to law 
and regulations governing an award of monetary compensation; 
the appeal is granted to this extent only.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


